DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 12/22/2020.
The Amendment filed on 12/22/2020 has been entered.  
Claims 1, 19, and 20 have been amended by Applicant.
Claim 4 and 13 have been previously cancelled by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 19, and 20 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 11/22/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Regarding 103 rejections, Applicant’s arguments, pages 9-11 of Remarks (12/22/2020) with respect to rejections have been fully considered, but they are not persuasive.
Applicant asserts, “A. The cited references do not teach ‘forming a first intermediate expression according to a context-free grammar and a semantic model of data fields in the data source by parsing the natural language command.’” Examiner respectfully disagrees.
GUPTA discloses interpreting a natural language input (e.g., “show me the latest results for campaign 20”) and translating it to a query form using slots, the intermediate expression.  This process is performed according to a natural language process and a semantic model of data fields in the data source by parsing the natural language command (Par 65 – “the analytics system 102 trains and applies a classifier algorithm to determine an intent of various natural-language inputs, such as a Support Vector Machine (“SVM”) classifier or a maximum entropy classifier.”).  GUPTA does not explicitly teach using the “context-free grammar” for interpreting the natural language input and converting it to an intermediate expression (e.g., a query form with slots)  Examiner relies on MOHAJER for the limitations.
MOHAJER teaches a interpreting a natural language input for displaying outputs comprising:
forming a first intermediate expression (MOHAJER Figs. 15-17 – “query interpretation … Intent: weather_info; Where: ? When: Sunday … Intent: Hotel_search; Where: ?; When: ?; Filter :Air Cond.”) according to a context-free grammar (MOHAJER Col 17:51-62 – “FIG. 12 shows a semantic parser according to some embodiments of the invention. Semantic parser 1010 relies on a set of rules, or patterns, to recognize the structure of query and build up their interpretation. In some embodiments, patterns are rules in a context-free grammar, and semantics are carried out in a syntax-directed manner; examples of such semantic parsers are known in the field. Other embodiments rely on a looser form of structural analysis; for example, parts-of-speech labeling (POS) may be used to isolate language constituents, they statistically or otherwise derive patterns to group constituents at a high level.”) and a semantic model of data fields in the data source by parsing the natural language command (Col 18:4-23– “In FIG. 12, semantic parser 1010 generates a set of interpretations for a query. An interpretation completeness test 1210 that is an optional part of any semantic augment decides which interpretations are complete. Note that in most cases, a rule's pattern alone (i.e., mere syntax) is sufficient to distinguish complete patterns from incomplete patterns; but syntax is not always sufficient to make the call. For example, ‘find me a flight to SFO next Monday’ should be treated as complete if the user's location is known, and incomplete if it isn't.”).

Applicant further asserts, “In addition, the fact that Gupta fills in the template slots by “mapping slots values to slots” indicates that the user input was not underspecified.  However, Examiner respectfully disagrees.  Both GUPTA and MOHAJER clearly teaches the omitted information (GUPTA Par 76 – “the natural-language input does not include a term corresponding to the slot “time_period” for the analytics taks”; MOHAJER Col 21:47-61 – “This interpretation is incomplete because the query does not ask any specific question about China; thus, there are missing attributes in the query interpretation.”)

Applicant asserts, “B. The cited references do not teach ‘in accordance with determination that the first intermediate expression omits sufficient information for generating a data visualization: inferring the omitted information associated with the data source using one or more inferencing rules based on syntactic constraints imposed by the context-free grammar and semantic constraints imposed by data fields and/or data value of the data source’” Examiner respectfully disagrees.

MOHAJER discloses a method/system for managing and using context in a natural language dialog comprising:
inferring the omitted information associated with the data source (MOHAJER Col 22:24-32 – “FIG. 16 depicts a subtler example that uses both dialog history and query entities. The second query matches an incomplete pattern. It lacks a value for the WHERE slot, which requires a Place. Interpreting the word ‘there’ in this query calls for what is known as co-reference resolution. The word ‘there’ specifically calls for a Place entity, and a match is made using one or more inferencing rules based on syntactic constraints imposed (MOHAJER Col 2:27-43– “The approach broadly described above is called syntax-based semantics. At every step of application of a production rule, a rule-specific procedure is invoked, which applies semantic constraints, and (if the constraints are met) to create an interpretation of the entire pattern instance from the interpretations of the individual pattern element instances.”; Col 5:51-59 – “In the generalized form, a semantic grammar comprises a collection of syntactic rules (or patterns) and associated semantic rules (interpretation patterns), which, when used in combination, control and enable the functionality of a semantic parser.”) by [the context-free grammar] (MOHAJER Col 1:63-2:26 – “The main purpose of a rule's semantic augment is to build an interpretation (a semantic representation) for an expression correctly recognized by the rule's pattern. In a syntax-based approach to semantics, the principle of compositionality states that the interpretation of the whole is obtained by combining the interpretations of the parts. In syntactic analysis, a constituent is defined as a word or group of words that function(s) as a single unit within a hierarchical structure (e.g., a context-free grammar). Constituents occur naturally in NLU systems; they have interpretations, just like queries, which are data structures that encode their meaning.”; Col 17:51-62 – “FIG. 12 shows a semantic parser according to some embodiments of the invention. Semantic parser 1010 relies on a set of rules, or patterns, to recognize the structure of query and build up their interpretation. In some embodiments, patterns are rules in a context-free grammar, and semantics are carried out in a syntax-directed manner; examples of such semantic parsers are known in the field. Other embodiments rely on a looser form of structural analysis; for example, parts-of-speech labeling (POS) may be used to isolate language constituents, they statistically or otherwise derive patterns to group constituents at a high level.”) and semantic constraints imposed by data fields (MOHAJER Col 22:33-52 – “The third query uses the word ‘ones’ or the phrase ‘show me the ones’, which guides the The semantic parser tries all domains that accept the pattern ‘show me ones <WITH_PROPERTY>’ but only the hotel search domain finds a match for the ‘with air conditioning’ requirement; had there been an automobile domain, the ‘with air conditioning’ requirement would match, but the previous answers ‘the ones’ which are found in the response entities would have to be automobiles and not hotels to create a match.”) and/or data values of the data source; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a context-free grammar, as taught by MOHAJER.
One of ordinary skill would have been motivated to include a context-free grammar, in order to accurately recognize syntactically well-formed natural language input (MOHAJER Col 1.).

Please see the rejections below for more details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No.16/166,125 and further view of GUPTA (US 2019/0138648 A1) and MOHAJER (US 10,418,032 B1). Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is rejected as being unpatentable over the claims of the copending application in further view of GUPTA and MOHAJER.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the copending application and instant application.  
Instant application: 16/234,470

Copending application: 16/166,125

Claim 1:  
1. A method for generating data visualizations from underspecified natural language expressions, comprising: 

at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 

displaying a data visualization interface on the display; 

receiving user selection of a data source; 

receiving a first user input to specify a natural language command directed to the data source; 

forming a first intermediate expression according to a context-free grammar and a semantic model of data fields in the data source by parsing the natural language command; 















[in accordance with a determination that the first intermediate expression omits sufficient information for generating a data visualization: 

inferring the omitted information associated with the data source using one or more inferencing rules based on syntactic constraints imposed by the context-free grammar and semantic constraints imposed by data fields and/or data values of the data source; 

forming an updated intermediate expression using the first intermediate expression and the inferred information]; 




translating the updated intermediate expression into one or more database queries; 




executing the one or more database queries to retrieve one or more data sets from the data source; and 




generating and displaying a data visualization of the retrieved data sets.
Claim 1: 
1. A method for determining level of detail in a natural language expression, comprising: 


at a computing device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 

displaying a data visualization interface on the display; 

receiving user selection of a data source; 

receiving user input to specify a natural language command directed to the data source; 

forming an intermediate expression according to a context-free grammar and a semantic model of data fields in the data source by parsing the natural language command, including identifying in the natural language command: (i) a first term that specifies an aggregation type in a first aggregation; (ii) a second term that specifies a data field, in the semantic model, to be aggregated for the first aggregation; and (iii) one or more terms that specify data fields, in the semantic model, to determine grouping for the first aggregation; 


























translating the intermediate expression into one or more database queries, including the first aggregation, according to the data source; 


executing the one or more database queries to retrieve one or more data sets from the data source, aggregated according to the first aggregation; and


 generating and displaying an updated data visualization of the retrieved data sets.


Copending Application No. 16/166,125 is silent to the bracketed limitations.  Please see the prior art rejection below.  GUPTA in view of MOHAJER teaches the missing elements of the co-pending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-8, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2019/0138648 A1), and further in view of MOHAJER (US 10,418,032 B1).

REGARDING CLAIM 1, GUPTA discloses a method for generating data visualizations from underspecified natural language expressions, comprising: 
at a computing device having a display (GUPTA Fig. 7 – “I/O Interface 708”; Par 194 – “a display screen”), one or more processors (GUPTA Fig. 7 – “Processor 702”), and memory (GUPTA Fig. 7 – “Memory 704; Storage 706”) storing one or more programs configured for execution by the one or more processors (GUPTA Par 183 – “storing a computer-executable instructions and/or data structures.”): 
displaying a data visualization interface on the display (GUPTA Fig. 2A – “Presenting an analytics user interface 202”; Par 46 – “Turning now to those acts, as shown in FIG. 2A, the client device 114 performs the act 202 of presenting an analytics user interface.”); 
receiving user selection of a data source (GUPTA Par 26 – “For example, a natural-language input includes a spoken command or request in English for an analytics system to perform a particular analytics task (e.g., “Show me the latest results for campaign 20”).”; Par 27 – “The term “analytics task” refers to an operation that an analytics system performs to filter, label, query, segment, sort, surface, or otherwise analyze a dataset. For example, in some embodiments, an analytics engine may execute an analytics task by segmenting an analytical dataset to identify the websites that a visitor most commonly visited before navigating to a target website and purchasing a particular product.”; Par 28 – “Relatedly, the term “analytical dataset” refers to a dataset used by an analytics system to execute an analytics task. For example, in sales information for a particular application, organization, product, service, software, or website. As yet another example, an analytical dataset comprises conversions, purchases, visits, or views tracked for a website or webpage.”; Par 29 – “In some embodiments, an analytics system uses slot tags to represent different slots. For instance, the slot tags of “campaign_id,” “product_id,” “application_name,” “time_period,” “website_url,” or “webpage_url” respectively correspond to the placeholders (or slots) described above.”; Par 148 – “In one or more embodiments, the analytics-task data 412 comprises analytical datasets for previously requested and previously executed analytics tasks for users of the analytics system 102.); 
receiving a first user input to specify a natural language command directed to the data source (GUPTA Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag. The analytics system 102 determines that the term “campaign 20” from the natural-language input represents a slot value corresponding to the slot of “campaign_id.” But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”); 
forming a first intermediate expression (GUPTA Par 30 – “By contrast, the term “slot value” refers to a value or informational entity used to execute an analytics task. For example, slot values may include, but are not limited to, specific informational entities for an advertising campaign identifier, a product identifier, a software application, a time period, a website, a webpage, or some other subject matter. Each slot value is a specific value, such as, “campaign 20,” “product SKU 145,” “Adobe Illustrator Draw App,” “last month,” “www.example.com,” or “www.example.com/creativecloud,” which correspond to the example slot tags described above.”) according to a [context-free grammar] natural language process (GUPTA Par 132 – “For example, the natural language processor 106 applies natural-language processing to determine an intent of natural-language inputs and optionally assign intent tags. Consistent with the disclosure above, the natural language processor 106 determines when a natural-language input's intent corresponds to an analytics task. In some embodiments, the natural language processor 106 assigns POS tags to terms within natural-language inputs as part of processing such inputs to determine their intent.”) and a semantic model of data fields in the data source by parsing the natural language command (GUPTA Par 64 – “Instead of using a commercial NLP application, in some embodiments, the analytics system 102 trains and applies a classifier algorithm to determine an intent of various natural-language inputs, such as a Support Vector Machine (“SVM”) classifier or a maximum entropy classifier. For example, the analytics system 102 optionally applies an SVM classifier to natural-language inputs to determine an intent of each natural-language input.”; Par 69 – “As further shown in FIG. 2A, after determining an intent of the natural-language input, the analytics system 102 performs the act 212 of identifying slots for an analytics task. To identify slots for an analytics task, the analytics system 102 maps an identified analytics task to slots the analytics system 102 previously assigned to the task.”; Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag. The analytics system 102 determines that the term “campaign 20” from the natural-language input represents a slot value corresponding to the slot of “campaign_id.””); 
in accordance with a determination that the first intermediate expression omits sufficient information (GUPTA Fig. 2A – “Determining Missing Slot Value(s) 216”; Fig. 5 – “Determining Whether A Slot Value Exists For Each Slot 508 -> No -> Determining Missing Slot  Value(s) 510”; Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag. The analytics system 102 determines that the term “campaign 20” from the natural-language input represents a slot value corresponding to the slot of “campaign_id.” But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”) for generating a data visualization (GUPTA Par 103 – “By sending this representation to the client device 114, the analytics system 102 provides the client device 102 with a visual representation of the analytics task's results. In other words, the representation of the analytical dataset communicates or depicts the results of the analytics task.”): 
inferring the omitted information associated with the data source (GUPTA Par 76 – “But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”; Par 77 – “In the example above, the analytics system 102 analyzes one natural-language input and identifies one missing slot value in this particular example. In some embodiments, however, the analytics system 102 analyzes multiple natural-language inputs (e.g., the last two or three natural-language inputs) and determines multiple missing slot values”) using one or more inferencing rules based on syntactic constraints imposed (GUPTA Par 132 – “For example, the natural language processor 106 applies natural-language processing to determine an intent of natural-language inputs and optionally assign intent tags. Consistent with the disclosure above, the natural language processor 106 determines when a natural-language input's intent corresponds to an analytics task. In some embodiments, the natural language processor 106 assigns POS tags to terms within natural-language inputs as part of processing such inputs to determine their intent.”; Par 133 – “In response, the third-party NLP application 402 determines intent, assigns intent tags, and optionally assigns POS tags as part of the process of understanding a natural-language input.”; Par 48 – “User inputs include, but are not limited to, natural-language inputs, selections from various options presented within the chatbot interface, or specialized language inputs for the chatbot interface (e.g., cue symbols having specific meanings or references, such as “@” or “#”).”) by [the context-free grammar] a natural language process and semantic constrains imposed by data fields (GUPTA Par 79 – “The analytics system 102 uses a variety of methods to identify a suggested slot value corresponding to a missing slot. In some embodiments, for example, the analytics system 102 identifies a list of potential slot values corresponding to the missing slot. For example, the analytics system 102 may identify a list of potential slot values related to the user 118's projects that correspond to the missing slot value.”; Par 81 – “The analytics system 102 may also use previous natural-language inputs to identify a suggested slot value. For example, in some embodiments, the analytics system 102 identifies slot values that correspond to the missing slot from natural-language inputs of the user 118 within a given time period (e.g., one year, three months). Similarly, the analytics system 102 optionally identifies slot values that correspond to the missing slot from natural-language inputs of users similar to the user 118 within a given time period (e.g., users within a same organization).”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week).”) and/or data values of the data source; 
forming an updated intermediate expression using the first intermediate expression and the inferred information (GUPTA Par 97 – “Upon receiving the indication, the analytics system 102 maps the suggested slot value to the missing slot.”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week). The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306. Accordingly, FIG. 3A demonstrates that, in some embodiments, the analytics system 102 executes an analytics task based on both a natural-language input and presumptive slot values.”; Par 134 – “Par 134 – “In certain embodiments, the dialog planner 406 performs various slot-filling functions of the analytics system 102. For example, the dialog planner 406 identifies slots for an analytics task, maps slot values to the identified slots, determines any missing slot values, and identifies any suggested slot values.”); 
translating the updated intermediate expression into one or more database queries (GUPTA Par 97 – “Upon receiving the indication, the analytics system 102 maps the suggested slot value to the missing slot.”; Par 100 – “Regardless of whether the analytics system 102 receives an indication of a selection or analyzes an additional natural-language input, the analytics system 102 determines a slot value for each slot corresponding to an analytics task before executing the analytics task. As suggested above, the analytics system 102 may customize multiple responses and analyze multiple natural-language inputs (or receive multiple indications of selected suggested slot values) before determining a slot value for each such slot. Having determined slot values for each of the analytics task's assigned slots, the analytics system 102 has the requisite information to execute an analytics task.”; Par 120 – “As further indicated by FIG. 3A, the analytics system 102 executes the analytics task using an analytical dataset stored on the analytics database 110 and slot values for each of the identified slots for the analytics task.”; Par 134 – “In certain embodiments, the dialog planner 406 performs various slot-filling functions of the analytics system 102. For example, the dialog planner 406 identifies slots for an analytics task, maps slot values to the identified slots, determines any missing slot values, and identifies any suggested slot values. In short, the dialog planner 406 transforms an identification of intent into slot values that the analytics engine 108 uses to execute an analytics task.”); 
executing the one or more database queries to retrieve one or more data sets from the data source (GUPTA Par 101 –“ As shown in FIG. 2A, the analytics system 102 performs the act 230 of executing the analytics task. In general, the analytics system 102 uses the slot values corresponding to an analytics task to execute the analytics task. In some embodiments, the analytics system 102 uses the slot values as inputs into a function executed on an analytical dataset, such as an analytical dataset within the analytics database 110. In other words, the analytics system 102 executes the executing the function with the slot values as inputs. Consistent with the disclosure above, the analytics system 102 may execute an analytics task to filter, label, query, segment, sort, surface, or otherwise analyze an analytical dataset. Such analyses represent merely a few examples of analytics tasks.”; Par 120 – “As further indicated by FIG. 3A, the analytics system 102 executes the analytics task using an analytical dataset stored on the analytics database 110 and slot values for each of the identified slots for the analytics task. As shown, the analytics system 102 uses the analytical dataset to determine a certain number of visits to a website based on an advertising campaign. The analytics system 102 also customizes the response 316 d to summarize the results of the analytics task with the updated time period. As indicated in FIG. 3A, the analytics system 102 further sends the response 316 d to the client device 114 for presentation within the chatbot interface 306.”); and 
generating and displaying a data visualization of the retrieved data sets (GUPTA Par 103 – “Turning now to FIG. 2B, after executing the analytics task, the analytics system 102 performs the act 240 of sending a representation of the analytical dataset to the client device 114. The analytics system 102 sends a representation of the analytical dataset for display within the analytics interface. By sending this representation to the client device 114, the analytics system 102 provides the client device 102 with a visual representation of the analytics task's results. In other words, the representation of the analytical dataset.”; Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the analytics visualization interface 304. As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).

GUPTA does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead.

MOHAJER explicitly teaches the [square-bracketed] limitations.  MOHAJER discloses a method/system for managing and using context in a natural language dialog comprising:
forming a first intermediate expression (MOHAJER Figs. 15-17 – “query interpretation … Intent: weather_info; Where: ? When: Sunday … Intent: Hotel_search; Where: ?; When: ?; Filter :Air Cond.”; Col 21:47-61 – “This interpretation is incomplete because the query does not ask any specific question about China; thus, there are missing attributes in the query interpretation. The semantic parser would also be able to find alternative interpretations for ‘how about’ in other domains. In each domain that provides an alternative interpretation, searching recent dialog layers”; Col 22:24-32 – “FIG. 16 depicts a subtler example that uses both dialog history and query entities. The second query matches an incomplete pattern. It lacks a value for the WHERE slot, which requires a Place. Interpreting the word ‘there’ in this query calls for what is known as co-reference resolution. The word ‘there’ specifically calls for a Place entity, and a match is made by the entity retrieval API with the query entity, Alexandria Va., from the first query. Note that using the response entity would also do the job in this case”) according to a [context-free grammar] and a semantic model of data fields in the data source by parsing the natural language command (MOHAJER Col 17:51-62 – “FIG. 12 shows a semantic parser according to some embodiments of the invention. Semantic parser 1010 relies on a set of rules, or patterns, to recognize the structure of query and build up their interpretation. In some embodiments, patterns are rules in a context-free grammar, and semantics are carried out in a syntax-directed manner; examples of such semantic parsers are known in the field. Other It matches an incompletely specified expression, where it is known that additional information is required before the interpretation is complete. For example, the query ‘what about Seattle?’ is incomplete because it has no specific meaning without the context of previous dialog. In an embodiment, all interpretations generated by a semantic parser may be pursued separately, subject to trimming by likelihood score thresholds or storage limitations. In FIG. 12, semantic parser 1010 generates a set of interpretations for a query. An interpretation completeness test 1210 that is an optional part of any semantic augment decides which interpretations are complete. Note that in most cases, a rule's pattern alone (i.e., mere syntax) is sufficient to distinguish complete patterns from incomplete patterns; but syntax is not always sufficient to make the call. For example, ‘find me a flight to SFO next Monday’ should be treated as complete if the user's location is known, and incomplete if it isn't.”);
inferring the omitted information associated with the data source (MOHAJER Col 22:24-32 – “FIG. 16 depicts a subtler example that uses both dialog history and query entities. The second query matches an incomplete pattern. It lacks a value for the WHERE slot, which requires a Place. Interpreting the word ‘there’ in this query calls for what is known as co-reference resolution. The word ‘there’ specifically calls for a Place entity, and a match is made by the entity retrieval API with the query entity, Alexandria Va., from the first query. Note that using the response entity would also do the job in this case”) using one or more inferencing rules based on syntactic constraints imposed (MOHAJER Col 2:27-43– “The approach broadly described above is called syntax-based semantics. At every step of application of a production rule, a rule-specific procedure is invoked, which applies semantic constraints, and (if the constraints are met) to create an interpretation of the entire pattern instance from the interpretations of the individual pattern element instances.”; Col 5:51-59 – “In the generalized form, a semantic grammar comprises a collection of syntactic rules (or patterns) and associated semantic rules (interpretation patterns), which, when used in combination, control and enable the functionality of a semantic parser.”) by [the context-free grammar] (MOHAJER Col 1:63-2:26 – “The main purpose of a rule's semantic augment is to build an interpretation (a semantic representation) for an expression correctly recognized by the rule's pattern. In a syntax-based approach to semantics, the principle of compositionality states that the interpretation of the whole is obtained by combining the interpretations of the parts. In syntactic analysis, a constituent is defined as a word or group of words that function(s) as a single unit within a hierarchical structure (e.g., a context-free grammar). Constituents occur naturally in NLU systems; they have interpretations, just like queries, which are data structures that encode their meaning.”; Col 17:51-62 – “FIG. 12 shows a semantic parser according to some embodiments of the invention. Semantic parser 1010 relies on a set of rules, or patterns, to recognize the structure of query and build up their interpretation. In some embodiments, patterns are rules in a context-free grammar, and semantics are carried out in a syntax-directed manner; examples of such semantic parsers are known in the field. Other embodiments rely on a looser form of structural analysis; for example, parts-of-speech labeling (POS) may be used to isolate language constituents, they statistically or otherwise derive patterns to group constituents at a high level.”) and semantic constraints imposed by data fields (MOHAJER Col 22:33-52 – “The third query uses the word ‘ones’ or the phrase ‘show me the ones’, which guides the semantic parser towards an incomplete pattern, one that involves a search among multiple previous answers. The semantic parser tries all domains that accept the pattern ‘show me ones <WITH_PROPERTY>’ but only the hotel search domain finds a match for the ‘with air conditioning’ requirement; had there been an automobile domain, the ‘with air conditioning’ requirement would match, but the previous answers ‘the ones’ which are found in the response entities would have to be automobiles and not hotels to create a match.”) and/or data values of the data source; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a context-free grammar, as taught by MOHAJER.
One of ordinary skill would have been motivated to include a context-free grammar, in order to accurately recognize syntactically well-formed natural language input (MOHAJER Col 1.).


REGARDING CLAIM 2, GUPTA in view of MOHAJER discloses the method of claim 1. MOHAJER further discloses wherein forming the first intermediate expression includes using one or more pre-defined grammar rules governing the context-free grammar (MOHAJER Col 17:51-62 – “FIG. 12 shows a semantic parser according to some embodiments of the invention. Semantic parser 1010 relies on a set of rules, or patterns, to recognize the structure of query and build up their interpretation. In some embodiments, patterns are rules in a context-free grammar, and semantics are carried out in a syntax-directed manner; examples of such semantic parsers are known in the field. Other embodiments rely on a looser form of structural analysis; for example, parts-of-speech labeling (POS) may be used to isolate language constituents, they statistically or otherwise derive patterns to group constituents at a high level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include rules governing a context-free grammar, as taught by MOHAJER.
One of ordinary skill would have been motivated to include rules governing a context-free grammar, in order to accurately recognize syntactically well-formed natural language input (MOHAJER Col 1.).

REGARDING CLAIM 3, GUPTA in view of MOHAJER discloses the method of claim 2.
MOHAJER further discloses wherein the predefined grammar rules include a predefined expression type selected from the group consisting of: limit, group, aggregation, filter, and sort (MOHAJER Col 22:33-52 – “The third query uses the word ‘ones’ or the phrase ‘show me the ones’, which guides the semantic parser towards an incomplete pattern, one that involves a search among multiple previous answers. The semantic parser tries all domains that accept the pattern ‘show me ones <WITH_PROPERTY>’ but only the hotel search domain finds a match for the ‘with air conditioning’ requirement; had there been an automobile domain, the ‘with air conditioning’ requirement would match, but the previous answers ‘the ones’ which are found in the response entities would have to be automobiles and not hotels to create a match. Since, the interpretation is incomplete, it looks for a match in the dialog history, using response entities. The previous layer does not provide a match, due to its WEATHER_INFO intent. But the interpretation from the very first query (two layers back) fits the bill; it is a match. Next, a merge occurs between the previous query ‘show me hotels in Alexandria Va.’ which has the intended effect of narrowing the hotel search with an additional condition, stored in the FILTER slot of the HOTEL_SEARCH.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include grammar rules, as taught by MOHAJER.
One of ordinary skill would have been motivated to include grammar rules, in order to accurately recognize syntactically well-formed natural language input (MOHAJER Col 1.).


REGARDING CLAIM 4, GUPTA in view of MOHAJER discloses the method of claim 1.
GUPTA further discloses wherein: the omitted information includes an open variable of the data source (GUPTA Fig. 2A – “Determining Missing Slot Value(s) 216”; Fig. 5 – “Determining Whether A Slot Value Exists For Each Slot 508 -> No -> Determining Missing Slot  Value(s) 510”; Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag. The analytics system 102 determines that the term “campaign 20” from the natural-language input represents a slot value corresponding to the slot of “campaign_id.” But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”; In other words, the slot value “time_period” is missing; thus, it is an open variable.); and 
inferring the omitted information (GUPTA Par 76 – “But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”; Par 77 – “In the example above, the analytics system 102 analyzes one natural-language input and identifies one missing slot value in this particular example. In some embodiments, however, the analytics system 102 analyzes multiple natural-language inputs (e.g., the last two or three natural-language inputs) and determines multiple missing slot values”) includes: assigning a non-logical constant to the open variable (GUPTA Par 79 – “The analytics system 102 uses a variety of methods to identify a suggested slot value corresponding to a missing slot. In some embodiments, for example, the analytics system 102 identifies a list of potential slot values corresponding to the missing slot. a list of potential slot values related to the user 118's projects that correspond to the missing slot value.”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week).”; Examiner also reviewed the specification for the term, “a non-logical constant”.  According to [0071] of the specification, it seems like a constant value replacing a free/unknown variable.  Since, GUPTA teaches assigning a presumptive slot value to a missing slot value, GUPTA teaches assigning a non-logical constant (e.g., a presumptive slot value) to the open variable (missing/empty slot value).); and 
inferring an analytical concept for the non-logical constant (GUPTA Par 117 – “The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306. Accordingly, FIG. 3A demonstrates that, in some embodiments, the analytics system 102 executes an analytics task based on both a natural-language input and presumptive slot values.”).

REGARDING CLAIM 5, GUPTA in view of MOHAJER discloses the method of claim 4.
GUPTA further discloses wherein the analytical concept is selected from the group consisting of: field, value, aggregation, group, filter, limit, and sort (GUPTA Par 27 – “The term “analytics task” refers to an operation that an analytics system performs to filter, label, query, segment, sort, surface, or otherwise analyze a dataset.”; Par 117 – “Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to a slot value of one week). The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task.”).

REGARDING CLAIM 6, GUPTA in view of MOHAJER discloses the method of claim 1, wherein: inferring the omitted information associated with the data source includes inferring one or more second intermediate expressions (GUPTA Par 27 – “The term “analytics task” refers to an operation that an analytics system performs to filter, label, query, segment, sort, surface, or otherwise analyze a dataset.”; Par 30 – “By contrast, the term “slot value” refers to a value or informational entity used to execute an analytics task. For example, slot values may include, but are not limited to, specific informational entities for an advertising campaign identifier, a product identifier, a software application, a time period, a website, a webpage, or some other subject matter. Each slot value is a specific value, such as, “campaign 20,” “product SKU 145,” “Adobe Illustrator Draw App,” “last month,” “www.example.com,” or “www.example.com/creativecloud,” which correspond to the example slot tags described above.”; Par 136 – “Consistent with the disclosure above, the context manager 404 retrieves contextual information that the dialog planner 406 uses to identify a suggested slot value based on frequency, recent performance, similarity, ordered sequencing, or relatedness, as explained above. Such contextual information includes, but is not limited to, users' previously requested analytics tasks, ordered sequences of analytics tasks, rankings of previously executed analytics tasks, slots and slot values of previously executed analytics tasks, and common slots and slot values among analytics tasks.”); and 
the updated intermediate expression uses the first intermediate expression and the one or more second intermediate expressions (GUPTA Par 97 – “Upon receiving the indication, the analytics system 102 maps the suggested slot value to the missing slot.”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing a presumptive slot value to execute the analytics task (e.g., a slot value of one week). The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306. Accordingly, FIG. 3A demonstrates that, in some embodiments, the analytics system 102 executes an analytics task based on both a natural-language input and presumptive slot values.”; Par 134 – “Par 134 – “In certain embodiments, the dialog planner 406 performs various slot-filling functions of the analytics system 102. For example, the dialog planner 406 identifies slots for an analytics task, maps slot values to the identified slots, determines any missing slot values, and identifies any suggested slot values.”; In other words, GUPTA teaches accessing the data corresponding to a first intermediate expression (e.g., campaign_id, product_id, etc.), and a second intermediate expression (e.g., filtering/sorting the data by a certain time period).  Thus, GUPTA teaches many different possible ways of analyzing data by sorting, filtering, grouping, and any combination of them. Also, the expression is updated by assigning a presumptive value to a missing slot.).

REGARDING CLAIM 7, GUPTA in view of MOHAJER discloses the method of claim 6, wherein the first intermediate expression is a sort expression (GUPTA Par 27 – “The term “analytics task” refers to an operation that an analytics system performs to filter, label, query, segment, sort, surface, or otherwise analyze a dataset.”; Par 128 – “As shown in FIG. 3B, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 b of the analytical dataset within the analytics visualization interface 304. The graphical representation 314 a is a graph visually depicting statistics for cart-addition anomalies.”), and the one or more second intermediate expressions include a group expression (GUPTA Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag. The analytics system 102 determines that the term “campaign 20” from the natural-language input represents a slot value corresponding to the slot of “campaign_id.” But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”; In other words, GUPTA teaches accessing the data corresponding to a group (e.g., campaign_id, product_id, etc.), and filtering/sorting the data by a certain time period.  Thus, GUPTA teaches many different possible ways of analyzing data by sorting, filtering, grouping, and any combination of them.).

REGARDING CLAIM 8, GUPTA in view of MOHAJER discloses the method of claim 7. 
GUPTA further discloses wherein the one or more second intermediate expressions further include an aggregation expression (GUPTA Fig. 3A – “There were 127129 visits since the campaign started. 316b”; Par 117 – “Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week). The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task.”; Par 121 – “As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”; In other words, .


REGARDING CLAIM 11, GUPTA in view of MOHAJER discloses the method of claim 1.
GUPTA further discloses wherein: the omitted information includes an underspecified concept (GUPTA Fig. 2A – “Determining Missing Slot Value(s) 216”; Fig. 5 – “Determining Whether A Slot Value Exists For Each Slot 508 -> No -> Determining Missing Slot  Value(s) 510”; Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag. The analytics system 102 determines that the term “campaign 20” from the natural-language input represents a slot value corresponding to the slot of “campaign_id.” But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”); 
inferring the omitted information (GUPTA Par 76 – “But the analytics system 102 also determines that the natural-language input does not include a term corresponding to the slot “time_period” for the analytics task. Based on determining that the natural-language input lacks a term corresponding to the slot “time_period,” the analytics system 102 determines that the natural-language input is missing a slot value.”; Par 77 – “In the example above, the analytics system 102 analyzes one natural-language input and identifies one missing slot value in this particular example. In some embodiments, however, the analytics system 102 analyzes multiple natural-language inputs (e.g., the last two or three natural-language inputs) and determines multiple missing slot values”) includes: identifying a data field associated with the underspecified concept (GUPTA Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week).”); and 
inferring a range of predefined values associated with the data field (GUPTA Par 79 – “The analytics system 102 uses a variety of methods to identify a suggested slot value corresponding to a missing slot. In some embodiments, for example, the analytics system 102 identifies a list of potential slot values corresponding to the missing slot. For example, the analytics system 102 may identify a list of potential slot values related to the user 118's projects that correspond to the missing slot value.”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week).”; Examiner also reviewed the specification for the term, “a non-logical constant”.  According to [0071] of the specification, it seems like a constant value replacing a free/unknown variable.  Since, GUPTA teaches assigning a presumptive slot value to a missing slot value, GUPTA teaches assigning a non-logical constant (e.g., a presumptive slot value) to the open variable (missing/empty slot value).); and 
generating and displaying the data visualization includes generating and displaying the data visualization based on the range of predefined values (GUPTA Par 103 – “Turning now to FIG. 2B, after executing the analytics task, the analytics system 102 performs the act display within the analytics interface. By sending this representation to the client device 114, the analytics system 102 provides the client device 102 with a visual representation of the analytics task's results. In other words, the representation of the analytical dataset.”; Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the analytics visualization interface 304. As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).

REGARDING CLAIM 12, GUPTA in view of MOHAJER discloses the method of claim 11.
GUPTA further discloses wherein the range of predefined values includes one or more of an average value, a standard deviation, and a maximum value associated with the data field (GUPTA Par 79 – “The analytics system 102 uses a variety of methods to identify a suggested slot value corresponding to a missing slot. In some embodiments, for example, the analytics system 102 identifies a list of potential slot values corresponding to the missing slot. For example, the analytics system 102 may identify a list of potential slot values related to the user 118's projects that correspond to the missing slot value.”; Par 117 – “In the embodiment depicted in FIG. 3A, the analytics system 102 determines that the natural-language input 318 a does not include a slot value corresponding to a slot for a time period (i.e., a missing slot for time period). Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week).”; Fig. 3A – “”There were 127129 visits since the campaign started. 316b”; In other words, GUPTA does not only give an example of a short range of period (e.g., a week), but also the maximum period (e.g., the time period since the campaign started); Par 146 – “For example, the sales-tracking engine 430 may analyze an analytical dataset to determine sales growth for an organization for a year to date. As another example, the sales-tracking engine 430 may analyze an analytical dataset to determine sales growth of a product for the lifetime of the product (e.g., ten or fifteen years)”; In other words, the analytics system analyzes the data for the fixed maximum value (e.g., the lifetime of the product).).

REGARDING CLAIM 13, GUPTA in view of MOHAJER discloses the method of claim 11.
GUPTA further discloses the method/system further comprising receiving a second user input modifying the range of predefined values (GUPTA Fig. 3A – “Since yesterday 318b”; Par 119 – “After presenting the response 316 c, the client device 114 detects an additional input from the user 118. As indicated by FIG. 3A, the client device 114 detects the natural-language input 318 b through a keyboard, sends the natural-language input 318 b to the analytics system 102, and presents the natural-language input 318 b within the chatbot interface 306. Based on the natural-language input 318 b, the analytics system 102 determines a slot value corresponding to the missing slot. Here, the natural-language input 318 b indicates a different slot value for the missing slot than the presumptive slot value for the missing slot.”); and responsive to the second user input, generating and displaying an updated data visualization based on the modified range of predefined values (GUPTA Par 119 – “Based on the natural-language input 318 b, the analytics system 102 determines a slot value corresponding to the missing slot. Here, the natural-language input 318 b indicates a different slot value for the missing slot than the presumptive slot value for the missing slot.”; Par 120 – “As further indicated by FIG. 3A, the analytics system 102 executes the analytics task using an slot values for each of the identified slots for the analytics task. As shown, the analytics system 102 uses the analytical dataset to determine a certain number of visits to a website based on an advertising campaign. The analytics system 102 also customizes the response 316 d to summarize the results of the analytics task with the updated time period. As indicated in FIG. 3A, the analytics system 102 further sends the response 316 d to the client device 114 for presentation within the chatbot interface 306.”).

REGARDING CLAIM 14, GUPTA in view of MOHAJER discloses the method of claim 1.
GUPTA further discloses wherein receiving the user input to specify the natural language command further comprises receiving the user input via a user interface control in the data visualization interface (GUPTA Fig. 3A – “Since yesterday 318b”; Par 119 – “After presenting the response 316 c, the client device 114 detects an additional input from the user 118. As indicated by FIG. 3A, the client device 114 detects the natural-language input 318 b through a keyboard, sends the natural-language input 318 b to the analytics system 102, and presents the natural-language input 318 b within the chatbot interface 306. Based on the natural-language input 318 b, the analytics system 102 determines a slot value corresponding to the missing slot. Here, the natural-language input 318 b indicates a different slot value for the missing slot than the presumptive slot value for the missing slot.”).

REGARDING CLAIM 15, GUPTA in view of MOHAJER discloses the method of claim 14.
GUPTA further discloses the method/system further comprising: after inferring the omitted information (GUPTA Fig. 3A – “There were 127129 visits since the campaign started”), displaying the inferred information as one or more options in the user interface control, each of the one or more options representing an interpretation of the inferred information (GUPTA Fig. 3A – “Do you want details for a particular time? 316c”; Fig. 3B – “”Would you like selectable options for each suggested slot value. For example, the analytics system 102 may create a selectable option for each of the suggested slot values of “views,” “visits,” and “orders” that (when selected) sends an additional input to the analytics system 102 indicating the selected slot value.”; Par 118 – “Having determined a missing slot, however, the analytics system 102 also customizes the response 316 c to request a slot value corresponding to the missing slot. As shown in FIG. 3A, the response 316 c inquires whether the user 118 a is interested in a particular time period. The analytics system 102 sends the response 316 c to the client device 114, which in turn presents the response 316 c within the chatbot interface 306.”; Par 123 – “Turning back now to FIG. 3B, this figure illustrates the client device 114 presenting responses 316 e and 316 f and input 318 c within the chatbot interface 306. As suggested by the exchange within the chatbot interface 306, FIG. 3B depicts the analytics system 102 identifying suggested analytics tasks and customizing an advisory response. This advisory response includes a recommendation referencing the suggested analytics tasks.”; Par 126 – “As shown in FIG. 3B, the response 316 f includes eight selectable options representing the suggested analytics tasks. When the client device 114 detects a selection by the user 118 of one of the selectable options, the client device 114 sends an indication of the user 118's selection to the analytics system 102.”).

REGARDING CLAIM 19, GUPTA in view of MOHAJER discloses a computing device comprising: one or more processors; memory coupled to the one or more processors; a display; and one or more programs stored in the memory and configured for execution by the one or more processors (GUPTA Fig. 7 – “Processor 702; Memory 704; Storage 706 …”), the one or more programs comprising instructions (GUPTA Par 193 – “instructions”) for: 


REGARDING CLAIM 20, GUPTA in view of MOHAJER discloses a non-transitory computer readable storage medium storing one or more programs (GUPTA Fig. 7 – “Processor 702; Memory 704; Storage 706 …”), the one or more programs comprising instructions, which when executed by a computing device, cause the device to perform (GUPTA Par 193 – “instructions”) the method of:  performing the method of Claim 1; thus, it is rejected under the same rationale.






















Claims 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2019/0138648 A1) in view of MOHAJER (US 10,418,032 B1), and further in view of NGUEYN (US 10,546,001 B1).

REGARDING CLAIM 9, GUPTA in view of MOHAJER discloses the method of claim 1. GUPTA further discloses wherein the [natural language] command includes a data visualization type (GUPTA Figs. 3A and 3B; Par 1 – “Having performed these or other analytics operations, some existing analytical processing systems provide visualizations of the segmented datasets in various area charts, bar charts, timelines, or other graphical representations.”); and 
generating and displaying the data visualization of the retrieved data sets includes displaying the data visualization having the data visualization type (GUPTA Par 128 – “As shown in FIG. 3B, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 b of the analytical dataset within the analytics visualization interface 304. The graphical representation 314 a is a graph visually depicting statistics for cart-addition anomalies.”).
GUPTA does not explicitly teach the [square-bracketed] limitations. In other words, GUPTA teaches different visualization types, but does not explicitly teach the visualization type is determined based on the natural language command.

NGUEYN explicitly discloses the [square-bracketed] limitations. NGUEYN discloses a method/system for visualization using natural language queries, wherein the [natural language] command includes a data visualization type (NGUEYN Col 18:33-44– “The user is assumed to complete the query as “show relationship between price and lotsize where bedrooms=3”. FIG. 5 show a screenshot of a user interface illustrating the result of execution of a natural language query for big data analysis defined in FIGS. 4A-4E, according to an embodiment. The data visualization module 320 determines the type of visualization that is relevant to the natural language query input by the user.”; NGUEYN Col 10:-23-34– “The data visualization module 320 generates charts for displaying results of queries. The data visualization module 320 analyzes results of a query to determine what type of chart is suitable for rendering certain type of data.”); and 
generating and displaying the data visualization of the retrieved data sets includes displaying the data visualization having the data visualization type (NGUEYN Col 18:33-44– “Accordingly, the data visualization module 320 selects a scatter plot for displaying the results. The user interface manager renders the chart and sends for display to the user via the client application 140 of the client device 130.”; NGUEYN Col 10:-23-34– “Accordingly, the data visualization module 320 renders the appropriate chart and presents it to the user via a user interface. For example, the data visualization module 320 may visualize certain type of data as a pie chart or a bar chart and other type of data as a scatter plot. The data visualization module 320 determines the type of chart suitable for a given result set and renders the appropriate chart for presentation to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of MOHAJER to include a natural language command including a data visualization type, as taught by NGUEYN.
One of ordinary skill would have been motivated to include a natural language command including a data visualization type, in order to render an appropriate visualization for presentation to the user (NGUEYN Col 10).


REGARDING CLAIM 10, GUPTA in view of MOHAJER and NGUEYN discloses the method of claim 9.
NGUEYN further discloses wherein the data visualization type is selected from the group consisting of: a bar chart, a Gantt chart, a line chart, a map, a pie chart, a scatter plot, and a tree map (NGUEYN Col 10:-23-34– “For example, the data visualization module 320 may visualize certain type of data as a pie chart or a bar chart and other type of data as a scatter plot. The data visualization module 320 determines the type of chart suitable for a given result set and renders the appropriate chart for presentation to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of MOHAJER to include a natural language command including a data visualization type, as taught by NGUEYN.
One of ordinary skill would have been motivated to include a natural language command including a data visualization type, in order to render an appropriate visualization for presentation to the user (NGUEYN Col 10).

REGARDING CLAIM 16, GUPTA in view of MOHAJER discloses the method of claim 15.
GUPTA further discloses wherein displaying the inferred information as one or more options in the user interface control includes displaying the one or more options in a [dropdown] selectable menu of the user interface (GUPTA Par 85 – “In some embodiments, the analytics system 102 customizes a response to include selectable options for each suggested slot value. For example, the analytics system 102 may create a selectable option for each of the suggested slot values of “views,” “visits,” and “orders” that (when selected) sends an additional input to the analytics system 102 indicating the selected slot value.”).
GUPTA does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead.

NGUEYN explicitly discloses the [square-bracketed] limitations. NGUEYN discloses a method/system for visualization using natural language queries that includes displaying the one or more options in a [dropdown] menu of the user interface (NGUEYN Col 26-33-52 – “In an embodiment, the widget 920 presents all available query intents as string values via a drop down list.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of MOHAJER to substitute a selectable menu with a dropdown menu, as taught by NGUEYN.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the simple substitution of one known element for another producing a predictable result renders the claim obvious. For more on this combination rationale, see MPEP § 2143(B).


REGARDING CLAIM 17, GUPTA in view of MOHAJER discloses the method of claim 1.
GUPTA further discloses wherein: the natural language command directed to the data source includes a first temporal concept (GUPTA Fig. 3A – “Since yesterday 318b”; Par 119 – “After presenting the response 316 c, the client device 114 detects an additional input from the user 118. As indicated by FIG. 3A, the client device 114 detects the natural-language input 318 b through a keyboard, sends the natural-language input 318 b to the analytics system 102, and presents the natural-language input 318 b within the chatbot interface 306. Based on the natural-language input 318 b, the analytics system 102 determines a slot value corresponding to the missing slot. Here, the natural-language input 318 b indicates a different slot value for the missing slot than the presumptive slot value for the missing slot.”);
identifying a first temporal hierarchy associated with the first temporal concept (GUPTA Fig. 3A – “Since yesterday 318 b”; Par 120 – “As further indicated by FIG. 3A, the analytics system 102 executes the analytics task using an analytical dataset stored on the analytics database 110 and slot values for each of the identified slots for the analytics task. As shown, the analytics system 102 uses the analytical dataset to determine a certain number of visits to a website based on an advertising campaign. The analytics system 102 also customizes the response 316 d to summarize the results of the analytics task with the updated time period. As indicated in FIG. 3A, the analytics system 102 further sends the response 316 d to the client device 114 for presentation within the chatbot interface 306.”); 
[inferring a second temporal hierarchy associated with the data source] (GUPTA Fig. 3A 314a – “12AM 6AM 12PM 6PM 12AM”); and 
retrieving from the data source a plurality of data fields having the second temporal hierarchy (GUPTA Par 56 – “As an example of a suggested analytics task, the analytics system 102 may identify analytics tasks that determine key performance indicators (“KPIs”) for a particular time period and for a particular advertising campaign, product, organization, order type, or other subject matter or slot value. In some cases, for instance, the analytics system 102 identifies an analytics task that determines a sales growth (expressed in percentage of growth in revenue) for an organization for a year to date. In some circumstances, for example, the analytics system 102 identifies an analytics task that determines a number of unique visitors to a particular website over the last week.”); and 
generating and displaying the data visualization using the plurality of data fields having the second temporal hierarchy (GUPTA Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).

GUPTA does not explicitly teach the [square-bracketed] limitations. GUPTA implicitly suggests that when a command indicates a first temporal hierarchy (e.g., “Since yesterday”), the results are graphically displayed with a second temporal hierarchy (e.g., by hours: 12AM 6AM … etc. as shown in Fig. 3A).  

NGUEYN explicitly discloses the [square-bracketed] limitations. NGUEYN discloses a method/system for visualization using natural language queries, wherein: the natural language command directed to the data source includes a first temporal concept (NGUEYN Col 14:53-15:7 – “In an embodiment, a query template is associated with custom constraint functions. For example, the query template may include a system defined or user defined metric "weekly revenue". The metric is associated with a time interval (weekly). The query template is of the form, "show C for X" where C is a metric and X is a time interval. For example, the system receives a query "show weekly revenue for this year". In this example C="weekly revenue" and X="this year." The query template is associated with a custom constraint that specifies that the time interval associated with X must be larger than the time interval associated with C.  The system determines the time intervals for the query components corresponding to C and X and checks if the custom constraint is satisfied. Since components C is associated with a time interval "week" and component X is associated with the time interval "year", the query satisfies the custom constraint since a week is smaller than a year. In contrast, the system determines that the query "show annual revenue for this week" does not satisfy the custom constraint since the component C (annual revenue) is associated with a "year" and the component X is associated with a time interval "week" and a year is longer than the week.”);
identifying a first temporal hierarchy associated with the first temporal concept (NGUEYN Col 14:53-15:7 – “In an embodiment, a query template is associated with custom constraint functions. For example, the query template may include a system defined or user defined metric "weekly revenue". The metric is associated with a time interval (weekly). The query template is of the form, "show C for X" where C is a metric and X is a time interval. For example, the system receives a query "show weekly revenue for this year". In this example C="weekly revenue" and X="this year."”); 
[inferring a second temporal hierarchy associated with the data source] (NGUEYN Col 14:53-15:7 – “The query template is associated with a custom constraint that specifies that the time interval associated with X must be larger than the time interval associated with C.  The system determines the time intervals for the query components corresponding to C and X and checks if the custom constraint is satisfied. Since components C is associated with a time interval "week" and component X is associated with the time interval "year", the query satisfies the custom constraint since a week is smaller than a year.”); and 
retrieving from the data source a plurality of data fields having the second temporal hierarchy (NGUEYN Col 14:53-15:7 – “The system determines the time intervals for the query components corresponding to C and X and checks if the custom constraint is satisfied. Since components C is associated with a time interval "week" and component X is associated with the time interval "year", the query satisfies the custom constraint since a week is smaller than a year.”; Col 15:8-24– “The natural language query processor 310 evaluates the expression corresponding to the custom constraint associated with the query template. If the custom constraint evaluates to true, the natural language query processor 310 proceeds with execution of the query.” Col 34:62-35:2 – “A user may ask "show weekly revenue" to see the weekly revenues in Euros and another query "show weekly revenue in dollars" to see the weekly revenues in dollars. The big data analysis system 100 determines that the natural language query "show weekly revenue in dollars" is requesting data stored in column revenue of the dataset and applies the appropriate transformation function to the values of the revenue column to convert them to dollars.”); and 
generating and displaying the data visualization using the plurality of data fields having the second temporal hierarchy (NGUEYN Col 15:25-48– “The query execution module 380 identifies the query intent of the input query and checks if all attributes (e.g., columns) required for the intent are specified by the query. The query execution module 380 identifies the program code associated with the intent and executes the program code using the attributes and any relevant information specified by the query. The query execution module 380 provides the results to the data visualization module 320 that generates a visualization based on the result, for example, a chart. The visualization module 320 provides the visualization information to the user interface manager 330 that sends the results and the visualization to the client application 140 for presentation to the user.”; Col 37:31-41– “A natural language query may request for information describing variation of a user defined metric with time, for example, “show revenue over time.” The natural language query processor 310 receives and processes this query to show a chart displaying revenue vs. time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of MOHAJER to include inferring a second temporal hierarchy, as taught by NGUEYN.
One of ordinary skill would have been motivated to include inferring a second temporal hierarchy, in order to accurately provide information based on user’s query (NGUEYN Cols 14-15).

REGARDING CLAIM 18, GUPTA in view of MOHAJER and NGUEYN discloses the method of claim 17.
NGUEYN further discloses wherein the plurality of data fields having the second temporal hierarchy has a level of detail that is more granular than the level of detail of data fields in the data source having the first temporal hierarchy (NGUEYN Col 14:53-15:7 – “The query template is associated with a custom constraint that specifies that the time interval associated with X must be larger than the time interval associated with C. The system determines the time intervals for the query components corresponding to C and X and checks if the custom constraint is satisfied. Since components C is associated with a time interval “week” and component X is associated with the time interval “year”, the query satisfies the custom constraint since a week is smaller than a year. In contrast, the system determines that the query “show annual revenue for this week” does not satisfy the custom constraint since the component C (annual revenue) is associated with a “year” and the component X is associated with a time interval “week” and a year is longer than the week.”; Col 13:41-62 – “show a numeric column or user defined metric over time (with different granularity: annually, quarterly, . . . ), compare two numeric columns or user defined metrics over time (with different granularity: annually, quarterly, . . . ), compute trend line of one column by another column, find top predictors of a variable and their effects size, and find top segments of data that best predict another column (propensity to buy/churn, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA in view of MOHAJER to include inferring a second temporal hierarchy having a level of detail that is more granular, as taught by NGUEYN.
One of ordinary skill would have been motivated to include inferring a second temporal hierarchy having a level of detail that is more granular, in order to accurately provide information based on user’s query (NGUEYN Cols 14-15).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JONATHAN C KIM/Primary Examiner, Art Unit 2659